Exhibit 99.1 For ReleaseImmediate Contacts(News Media) Tony Zehnder, Corporate Communications 312.396.7086 (Investors) Scott Galovic, Investor Relations 317.817.3228 Conseco, Inc. Announces Public Offering of Common Stock Carmel, Ind., December 14, 2009 – Conseco, Inc. (the “Company”) (NYSE:CNO) announced today that it has commenced an underwritten public offering of 45,000,000 shares of its common stock.The Company intends to grant the underwriters a 30-day option to purchase up to an additional 4,500,000 shares of the Company’s common stock.The shares will be issued pursuant to a prospectus filed as part of a registration statement previously filed with the Securities and Exchange Commission on Form S-1.Morgan Stanley & Co.
